PER CURIAM.
This cause came on regularly to be heard on the transcript of record and the motion of counsel for the defendant up *226error to dismiss the cause for the reason, as disclosed by the record, thaf a writ of error was not duly sued out and allowed therein. Whereupon, upon due consideration thereof, and the court being fully advised in the premises, it is ordered and adjudged that the said motion to dismiss the cause be, and is hereby, granted, and the cause dismissed for want of jurisdiction.